Order entered September 5, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01146-CV

                             IN RE LOUIS T. SHIELL II, Relator

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-06516

                                            ORDER
       The Court has before it real party in interest’s September 3, 2013 unopposed motion to

extend time to file response. The Court GRANTS the motion and ORDERS real party in

interest to file his response by September 16, 2013.


                                                       /s/   KERRY P. FITZGERALD
                                                             JUSTICE